DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 44 and 50 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 44 states, “supplying the electricity within a range of 400-600 Amps/m2”. This is not found in the specification. Although the specification does disclose a large amperage range, 5 Amps to 50 K Amps, it does not disclose amp/m2 range at all.
Claim 50 recites, ”applying a positive voltage bias to the first of the electrodes and a negative voltage bias to the second of the electrodes.”. There is no voltage bias disclosed in the original specification.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 30, 34, 35, 38, 39, 40, 44, 45, 51 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida (US 4758318) in view of Collopy (US 2831804) or alternatively Doring (US 5738778).
For claim 1, Yoshida teaches a method for the management of a soil pest or pathogen (abstract killing molds), comprising: providing a source of electricity (Col. 1, line 55- Col. 2 line 17)
coupling a  plurality of electrodes (2a 2b) with a soil location having a soil pest or pathogen which requires management (figs. 1-5, soil 1, abstract); and 
using the electrodes, supplying the electricity to the soil location in a plurality of pulses to effect an in-situ management of the soil pest or pathogen at the soil location (Col. 1, line 55- Col. 2 line 17), and
 wherein the supplying of an individual one of the pulses of the electricity to the soil location results in conduction of a current, an amperage of at least 50mA (Col. 2, lines 55-60), from a first of the electrodes through soil at the soil location to a second of the electrodes (Col. 1, line 55- Col. 3, line 50).
Yoshida is silent about current within a range of 5 amperes to 50k amperes.
Collopy teaches a method of management (description and figs.) wherein a plurality of spaced electrodes (13) and wherein the amperage is of 5 amps to 50 kA (Col. 4, lines 35-40, 20-50 amps).

Alternatively, Doring teaches a method of management of a soil pest or pathogen (abstract and figs.) including an electric current within the range 5 amps to 50 kA (Col 11, lines 1-11, 20-250 Amps).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the amperage of Yoshida 5 amps to 50 kA, as taught by Doring to effectively treat soil and kill pathogens within the soil.
Additionally it is noted that, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the amperage of Yoshida about 5 amps to about 50 kA, since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art. In re Aller, 105 USPQ 233. Such a modification lacks any disclosed criticality.
For claim 2, Yoshida as modified by Collopy or alternatively Doring further teaches wherein the soil pest or pathogen includes a fungi which produces a pathogenesis (Yoshida abstract, mold, molds produce pathogenesis, abstract preventing diseases caused by molds).
For claim 3, Yoshida as modified by Collopy or alternatively Doring further discloses wherein the electrodes individually have a given length dimension (Yoshida: the length of 2a and 2b is the given length dimension), and wherein the coupling comprises inserting the plurality of the electrodes into the soil at the soil location to a predetermined depth (Yoshida: see figs. 1, 2, and 5).
For claim 30, Yoshida as modified by Collopy or alternatively Doring further teaches wherein the soil pest or pathogen are nematodes (Yoshida Col 1, line 12, 16).

For claim 35, Yoshida as modified by Collopy or alternatively Doring further teaches wherein the supplying comprises supplying the pulses to the soil location at a frequency between 1 Hz and 1000 Hz (Yoshida, 112 pulse/5 sec, col. 3, lines 65-68, 22.4 Hz).
For claim 38, Yoshida as modified by Collopy or alternatively Doring further teaches wherein the supplying comprises supplying the pulses to the soil location for an application time of 0.1 to 60 seconds (Yoshida Col. 4, lines 1-7, applied for 5 seconds on).
For claim 39, Yoshida as modified by Collopy or alternatively Doring further teaches wherein the soil location is a first soil location, and further comprising supplying the electricity to a second soil location that is different than the first soil location after the supplying the electricity to the first soil location (see fig. 4, and Col. 2, lines 45-54, treatment on moving cart in a variety of areas).
For claim 40, Yoshida as modified by Collopy or alternatively Doring further teaches wherein the supplying comprises supplying using a treatment apparatus (moving cart 4), and further comprising moving the treatment apparatus from the first soil location to the second soil location after the supplying the electricity to the first soil location (see fig. 4, and Col. 2, lines 45-54, treatment on moving cart in a variety of areas).
For claim 44, Yoshida as modified by Collopy or alternatively Doring further is silent about wherein the supplying comprises supplying the electricity within a range of 400-600 Amps/m2.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the amperage of Yoshida as modified by Collopy or alternatively Doring to 400-600 Amps/m2, to more effectively treat soil and kill pathogens within the soil and since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or 
For claim 45, Yoshida as modified by Collopy or alternatively Doring further teaches wherein the supplying comprises supplying the electricity comprising DC electricity having a voltage range of 1 kV to 100 kv ( Yoshida Col. 2, lines 10-17, preferably 1000-10000V which is within the range) in the pulses at a frequency of 1 Hz to 1000 Hz (Yoshida, 112 pulse/5 sec, col. 3, lines 65-68, 22.4 Hz).
For claim 51, Yoshida as modified by Collopy or alternatively Doring is silent about wherein the supplying the individual one of the pulses of the electricity results in the conduction of the current with a range of 500 Amperes to 50k Amperes from the first electrode through the soil at the soil location to the second electrode.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the amperage of Yoshida to 500-50K Amps, to more effectively treat soil and kill pathogens within the soil and since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art. In re Aller, 105 USPQ 233. Such a modification lacks any disclosed criticality.

Claims 9, 14, 36, 41-43, 47, 48, 49, 50 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida as modified by Collopy or alternatively Doring, as applied to claim 1 above, in further view of Lagunas-Solar et al. (US 2006/0024195, hereafter referred to as Lagunas).
For claim 9, Yoshida as modified by Collopy or alternatively Doring is silent about and wherein the supplying comprises delivering to the soil location greater than 2 joules of electricity per cubic centimeter of the soil at the soil location.  
Lagunas-Solar teaches a method of management of a soil pest (abstract and figs.) wherein 

It would have been obvious to one having ordinary skill in the art at the time the invention was filed to treat the soil location of Yoshida with greater than 2 joules of electricity per cubic centimeter, as taught by Lagunas-Solar, in order to effectively treat the soil and destroy pests within the soil.
Additionally it is noted that, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the electrical output of Yoshida greater than 2 joules per cubic centimeter, in order to effectively treat soil pests, since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art. In re Aller, 105 USPQ 233.
For claim 14, Yoshida as modified by Collopy or alternatively Doring  is silent about further comprising forming one of the pulses by electrically discharging a capacitor at a discharge rate of 100 microseconds to 500 millseconds.
Lagunas-Solar teaches wherein the method further comprises forming one of the pulses by electrically discharging each capacitor (see Lagunas-Solar: discharging the energy storage capacitor 316 via the discharge switch 310 excites parallel plates 314a and 314b. This energy is then transformed by the inductor 312 and the treatment capacitor 316 into a decaying burst of RF energy. Optionally, the apparatus may have a microprocessor 330, a spectrum analyzer 340, a scope 328 and an RF leakage detector 324 to program and monitor the activity of the apparatus 300. RF pulses are generated in order to release the energy stored in a high-voltage capacitor 316 very rapidly using a high speed, high voltage switch, such as a Thyratron or a spark gap switch, (0087)).
Yoshida as modified by Collopy or alternatively Doring  and as further modified by Lagunas-Solar is silent about a discharge rate of 100 microseconds to 500 milliseconds.

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to discharge the capacitors at a rate of about 100 microseconds to about 500 millisecond since where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. The motivation for doing so would be enhance the treatment of the soil by incorporating a discharge rate of the current that is suitable for the removal of pests.
For claim 36, Yoshida as modified by Collopy or alternatively Doring  is silent about further comprising discharging a capacitor a plurality of times to generate the pulses.
Lagunas-Solar teaches a method of management of a pathogen or pest (abstract) wherein the method further comprises forming one of the pulses by electrically discharging a capacitor a plurality of times to generate the pulses (see Lagunas-Solar: discharging the energy storage capacitor 316 via the discharge switch 310 excites parallel plates 314a and 314b. This energy is then transformed by the inductor 312 and the treatment capacitor 316 into a decaying burst of RF energy. Optionally, the apparatus may have a microprocessor 330, a spectrum analyzer 340, a scope 328 and an RF leakage detector 324 to program and monitor the activity of the apparatus 300. RF pulses are generated in order to release the energy stored in a high-voltage capacitor 316 very rapidly using a high speed, high voltage switch, such as a Thyratron or a spark gap switch, (0087)).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to discharge capacitors a plurality of times to generate the pulses, as taught by Lagunas-Solar, in order 
For claim 41-43, Yoshida as modified by Collopy or alternatively Doring  is silent about further comprising storing the electricity using at least one capacitor, and wherein the supplying comprises discharging the electricity from the at least one capacitor to the soil location, further comprising closing a switch to initiate the discharging of the electricity from the at least one capacitor, wherein each of the pulses is generated following a respective closure of the switch.
Lagunas-Solar teaches a method of management of a pathogen or pest (abstract) wherein the method comprises storing the electricity using at least one capacitor, and wherein the supplying comprises discharging the electricity from the at least one capacitor to the soil location, further comprising closing a switch to initiate the discharging of the electricity from the at least one capacitor, wherein each of the pulses is generated following a respective closure of the switch (see Lagunas-Solar: discharging the energy storage capacitor 316 via the discharge switch 310 excites parallel plates 314a and 314b. This energy is then transformed by the inductor 312 and the treatment capacitor 316 into a decaying burst of RF energy. Optionally, the apparatus may have a microprocessor 330, a spectrum analyzer 340, a scope 328 and an RF leakage detector 324 to program and monitor the activity of the apparatus 300. RF pulses are generated in order to release the energy stored in a high-voltage capacitor 316 very rapidly using a high speed, high voltage switch, such as a Thyratron or a spark gap switch, (0087)). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include a capacitor discharging and further include an electrical switch, as taught by Lagunas-Solar, into the method of Yoshida as modified by Collopy or alternatively Doring, in order to effectively and precisely control and generate the electric field.

Lagunas-Solar teaches a method of management of a soil pest (abstract and figs.) wherein the supplying comprises supplying the electricity to the soil location in a range of about 2 Joules to about 500 Joules of electricity per cubic centimeter of soil (para 0092, will facilitate reduction of pests).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to treat the soil location of Yoshida with 2 to 500 joules per cubic centimeter, as taught by Lagunas-Solar, in order to effectively treat the soil and destroy pests within the soil.
Additionally it is noted that, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the electrical output of Yoshida greater than 2 joules per cubic centimeter, in order to effectively treat soil pests, since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art. In re Aller, 105 USPQ 233. Such a modification lacks any disclosed criticality.
For claim 48, Yoshida as modified by Collopy or alternatively Doring is silent about further comprising generating the pulses using: a positive power supply configured to receive the electricity from the source and to provide the electricity to a first capacitor; a negative power supply configured to receive the electricity from the source and to provide the electricity to a second capacitor; a first switch coupled between the first capacitor and the first electrode; and a second switch coupled between the second capacitor and the second electrode.
Lagunas-Solar teaches a method of managing a pest or pathogen (abstract and figs.) including generating the pulses using: a positive power supply configured to receive the electricity from the source and to provide the electricity to a first capacitor; a negative power supply configured to receive 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include a capacitor discharging and further include an electrical switch, as taught by Lagunas-Solar, into the method of Yoshida as modified by Collopy or alternatively Doring, in order to effectively and precisely control and generate the electric field.
Yoshida as modified by Collopy or alternatively Doring and further by Lagunas Solar is silent about a second switch coupled between the second capacitor and the second electrode.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to include a second switch, to more accurately and individually control each capacitor, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
For claim 49, Young as modified by Collopy or alternatively Doring  and further by Lagunas-Solar further teaches further comprising isolating the positive and negative power supplies from the source of electricity using an isolation transformer (as seen in Fig.2, power line transformer 206 may be used and coupled to the high voltage electricity source and the electrode 314 as seen in Fig.4, which is coupled to the location source of the pests which can be soil in order to remove the pests. A choke 306 is coupled to the transformer for isolation and regulation of the transformer to the electrodes, (0075), (0076), 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include the electrical configuration including the isolation transformer of Lagunas-Solar as detailed above, to the method of Yoshida as modified by Collopy or alternatively Doring, in order to effectively control and generate the electric field.
For claim 50, Young as modified by Collopy or alternatively Doring is silent about further comprising generating each of the pulses by applying a positive voltage bias to the first of the electrodes and a negative voltage bias to the second of the electrodes.
Lagunas-Solar teaches a method of managing a pest or pathogen (abstract and figs.) generating each of the pulses by applying a positive voltage bias to the first of the electrodes and a negative voltage bias to the second of the electrodes (wherein the electrodes have a different electrical polarity (bipolar pulses and polarization are used in order to effectively eliminate the pests, (0070), (0091)).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include the electrical configuration including the voltage bias of Lagunas-Solar as detailed above, to the method of Yoshida as modified by Collopy or alternatively Doring, in order to effectively control and generate the electric field.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshida as modified by Collopy or alternatively Doring  and as further modified by Lagunas-Solar, as applied to claim 9 above, in further view of Topp (US 2002/0194773).
For claim 10, Yoshida as modified by Collopy or alternatively Doring and as further modified by Lagunas-Solar further teaches wherein the supplying comprises supplying to facilitate a reduction in an 
 Yoshida as modified by Collopy or alternatively Doring and as further modified by Lagunas-Solar is silent about the adverse soil pest pathogenesis at the soil location comprises a root rot; leaf curling and/or leaf spot of a plant which is planted at the soil location, by an action of the soil pest or pathogen, and wherein the adverse soil pest pathogenesis decreases a plant vigor; a crop yield; and/or lowers a production quality of the plant which is effected by the soil pest or pathogen at the soil location, and where the plant is being grown.
Topp teaches a method of eradicating pests (abstract and figs.) wherein the pest comprises root rot (para 0006); wherein the adverse soil pest pathogenesis decreases a plant vigor; a crop yield; and/or lowers a production quality of the plant which is effected by the soil pest or pathogen at the soil location, and where the plant is being grown (root rot causes this in soil).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to treat root rot as the pathogen of Yoshida as modified by Collopy or alternatively Doring and as further modified by Lagunas-Solar, as taught by Topp, since it is well known root rot causes plant cultivation problems.

Claims 11, 37 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida as modified by Collopy or alternatively Doring, as applied to claim 3 above,  in further view of Burnside (US 4223479).
For claim 11, Yoshida as modified by Collopy or alternatively Doring is silent about wherein each of the electrodes have the length dimension of 4 centimeters to 80 centimeters.

It would have been obvious to one having ordinary skill in the art at the time the invention was filed to dimension the electrodes of Yoshida as modified by Collopy or alternatively Doring, as taught by Burnside, in order to produce an effective electric field between the two electrodes. 
Further, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to size the electrodes as per above, in order to effectively treat soil pests, since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art. In re Aller, 105 USPQ 233.
For claim 37,  Yoshida as modified by Collopy or alternatively Doring is silent about wherein the electrodes are spaced from one another by a distance in a range of 1 to 40 cm.
Burnside teaches a method for management of a soil pest or pathogen (abstract and figs.) including electrodes spaced from one another by a distance in a range of 1-40 cm (Col. 4, lines 35-47, length 15cm, spacing 4.5 cm).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to space the electrodes of Yoshida as modified by Collopy or alternatively Doring, as taught by Burnside, in order to produce an effective electric field between the two electrodes. 
Further, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to space the electrodes as per above, in order to effectively treat soil pests, since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art. In re Aller, 105 USPQ 233.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshida as modified by Collopy or alternatively Doring, as applied to claim 1 above, in further view of Betzen (US 5894818).
For claim 17, Yoshida as modified by Collopy or alternatively Doring is silent about wherein the first electrode has a positive polarity and the second electrode has a negative polarity.
Creating an electrical field between electrodes with positive and negative polarity is well known in the art. Betzen teaches an animal repelling system (abstract and figs) wherein a first electrode has a positive polarity and a second electrode has a negative polarity (Col. 4, lines 46-56).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the electrodes of Yoshida a positive and negative electrode, as taught by the electrodes of Betzen, in order to generate a field therebetween.

Claims 31-33 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshida as modified by Collopy or alternatively Doring, as applied to claim 1 above, in further view of Wong et al. (US 6080362, hereafter referred to as Wong). 
For claim 31, Yoshida as modified by Collopy or alternatively Doring is silent about wherein the pest or pathogen is a fungal pathogen.
Wong teaches a method of management of a soil pest or pathogen (abstract and figs.) wherein the pest or pathogen is a fungal pathogen (claim 4).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to destroy fungal pathogens as the pathogen of Yoshida as modified by Collopy or alternatively Doring, as taught by Wong, to destroy unwanted fungus that effects crops.
For claims 32-33 Yoshida as modified by Collopy or alternatively Doring and further Wong is silent about the pest or pathogen being Verticillium dahlia or Phytophthora cinnamomi.
. 

Claim 46 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshida as modified by Collopy or alternatively Doring, as applied to claim 1 above, in further view of Manson (US 2002/0189668).
For claim 46, Yoshida is silent about the electricity has a capacitance of 1 uF to L145-002 M02.docx1000 uF.
Manson teaches known electrical systems of high voltage electricity comprising a plurality of electrodes (the electrode array) and having a voltage in the range of 1KV to 100KV and having a capacitance of 1 uF to L145-002 M02.docx1000 uF (para 0018, “These are conventional capacitors with a preferable capacity of 10 micro-farad, 5,000 volts D.C.”).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the capacitance of Yoshida as modified by Collopy or alternatively Doring 1 uF to L145-002 M02.docx1000 uF, since it is well known that conventional capacitors in this range can supply a large amount of energy to electrode arrays (para 0018 of Manson). 
Additionally it is noted that, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the capacitance about 1 uF to about 1000 uF, in order to effectively treat soil pests, since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art. In re Aller, 105 USPQ 233. Such a modification lacks any disclosed criticality.

Response to Arguments
Applicant's arguments filed 04/26/2021 have been fully considered but they are not persuasive. 
Applicant argued that Doring teaches 20-250 A per m2 and not 5A-50Kamp.
This is not found persuasive because each square meter of Doring is within applicant’s required range. The soil location can be considered 1 square meter of Doring.
Again it is noted that the claimed range do not have any criticality in the spec and applicant is referred back to the response to arguments dated 01/26/2021.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDALENA TOPOLSKI whose telephone number is (571)270-3568.  The examiner can normally be reached on M-F 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 5712705788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAGDALENA TOPOLSKI/Primary Examiner, Art Unit 3619